
	
		III
		112th CONGRESS
		1st Session
		S. RES. 267
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 Whitehouse, Mr. Udall of New
			 Mexico, Mrs. Boxer,
			 Mr. Begich, Mr.
			 Lautenberg, Mr. Nelson of
			 Florida, Mr. Schumer,
			 Ms. Mikulski, Mr. Bingaman, Mr.
			 Bennet, Mr. Inouye,
			 Mr. Reed, Mr.
			 Brown of Ohio, Mr. Durbin,
			 Mr. Udall of Colorado,
			 Mr. Wyden, Mr.
			 Merkley, Mr. Akaka,
			 Mrs. Hagan, Mr.
			 Casey, and Mr. Crapo)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Latinos in the United States and the
		  immense contributions of Latinos to the United States.
	
	
		Whereas beginning on September 15, 2011, through October
			 15, 2011, the United States celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic
			 population in the United States at almost 50,500,000 people, making Hispanic
			 Americans the largest ethnic minority within the United States;
		Whereas 1 in 5 United States public school students is
			 Hispanic, and the total number of Hispanic students enrolled in public schools
			 in the United States is expected to reach 28,000,000 by 2050;
		Whereas the purchasing power of Hispanic Americans is
			 nearly $1,000,000,000,000, and there are more than 2,300,000 Hispanic-owned
			 firms in the United States, supporting millions of employees nationwide and
			 greatly contributing to the economic sector, especially retail trade, wholesale
			 trade, food services, and construction;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have bravely fought in every war in the history of the United
			 States;
		Whereas, as of May 31, 2011, there are 29,204 Hispanics
			 serving with distinction in Afghanistan and Iraq;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate sacrifice
			 for their country in that conflict even though Hispanics comprised only 4.5
			 percent of the United States population at the time;
		Whereas, as of May 31, 2011, 605 United States military
			 fatalities in Iraq and Afghanistan have been Hispanic;
		Whereas, as of September 30, 2009, there were
			 approximately 1,332,033 Hispanic veterans of the United States Armed
			 Forces;
		Whereas 41 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force that can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat on the
			 Supreme Court, 2 seats in the Senate, 24 seats in the House of Representatives,
			 and 2 seats in the Cabinet; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2011, through October
			 15, 2011;
			(2)esteems the
			 integral role of Latinos and the manifold heritage of Latinos in the economy,
			 culture, and identity of the United States; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that appreciate the cultural contributions of Latinos
			 to American life.
			
